Case 1:20-cv-11154-WGY Document 12 Filed 07/31/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

VINCENT DELANEY, CIVIL ACTION NO. 1:20-cv-11154-WGY

Plaintiff,
Vv

CHARLES D. BAKER, in his
official capacity,

ee eee eae ee ee

Defendant,

PLAINTIFF’S WITHDRAWAL OF MOTION FOR EMERGENCY
TEMPORARY RESTRAINING ORDER

Plaintiff, Vincent Delaney, hereby withdraws his Motion For
Emergency Temporary Restraining Order filed on June 18, 2020. Plaintiff
states as reasons therefore the following:

1. The parties have conferred and discussed the issues herein which

have been narrowed.
2. Plaintiff instead is simultaneously filing a Motion For Preliminary

Injunction as agreed upon by the parties.
Case 1:20-cv-11154-WGY Document 12 Filed 07/31/20 Page 2 of 2

Respectfully submitted,
Vincent Delaney,
By his attorney,

/s/ Thomas O. Mason

 

Thomas O. Mason, Esq. (BBO # 559263)
Law Office of Thomas O. Mason
19 Wells Place
Lynn, MA 01902
Telephone: (781) 599-2689
Date: July 31, 2020 Email: tm715@aol.com

CERTIFICATE OF SERVICE

1, Thomas O. Mason, hereby certify that this document, filed through
the Court’s ECF system on July 31, 2020, will be sent electronically to
defendant’s counsel through the ECF system.

/s/ Thomas O. Mason

 

Attorney For Plaintiff, Vincent Delaney
